Citation Nr: 1760971	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for neuropathy of the bilateral lower extremities.

2. Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in July 2009 and September 2013.

The Board issued a decision in August 2015 in which the Board remanded the claims pending at that time and determined that the issue of entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability was raised by the record in an August 15, 2014 statement.  That issue was referred to the RO for adjudication.  As will be discussed further below that issue has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is again REFERRED to the RO for appropriate action.

In February 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis for peripheral neuropathy of the bilateral lower extremities.

2. The Veteran did not experience symptoms of peripheral neuropathy of the bilateral lower extremities while in service.

3. Symptoms of the peripheral neuropathy of the bilateral lower extremities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4. The current peripheral neuropathy disability was not related to service or any service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Upon receipt of the Veteran's claim, VA issued a VCAA notice in the form of a March 2009 letter which informed the Veteran of the evidence generally needed to support the claims on appeal.  The notice was provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded multiple VA medical examinations for the disabilities on appeal, the most recent occurring in August 2013.  The medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2017).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.





Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including peripheral neuropathy of the bilateral lower extremities, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Peripheral neuropathy is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for peripheral neuropathy of the lower extremities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service Connection for Peripheral Neuropathy

The Veteran contends that he developed neuropathy related pain in his lower extremities as a result of service.

The medical evidence of record shows that the Veteran has a current diagnosis for peripheral neuropathy of the bilateral lower extremities.

The Veteran's service treatment records do not contain any reference to treatment related to pain in the lower extremities or other peripheral neuropathy symptoms during service or within one-year of service separation.  

Post-service treatment records include treatment records from Neurologic Consultants beginning in 1988.  At that time the Veteran reported low back pain, radiating down the left buttock and in a left sciatic distribution.  He also reported paresthesia and weakness of the left lower extremity.  The physician referenced initially treating the Veteran for similar complains in November 1987.  An August 1990 record refers to lumbar pains with radiation down the left lower extremity.  The physician indicated that the Veteran continued to be symptomatic from the herniated disc which according to his history most likely occurred in July 1985. Records from the Gainesville VA Medical Center show that the Veteran was treated for lower extremity pain.  A February 2008 record reflects the Veteran described the pain as stemming from his low back and radiating down the left lower extremity. A medical record in December 2008 indicates that the Veteran's neuropathy is due to diabetes.  Another note in February 2009 states that the etiology of the Veteran's peripheral neuropathy was not clear.  The Veteran testified that he received treatment from the Lake City VA Medical Center.  A June 2010 treatment record from the Lake City VA Medical Center indicated that the Veteran suffered from neuropathy of the lower left extremity related to a back disability.  The Board notes that the Veteran is not service connected for a back disability.  
 
In August 2013, the Veteran underwent a VA examination related to his claim for service connection for a back disability.  The examiner noted that the Veteran suffered from peripheral neuropathy of the bilateral lower extremities which was likely secondary to non service-connected hypertension with diabetes and resultant peripheral ischemia.  An October 2013 VA Medical opinion noted that the Veteran has a history of longstanding type II diabetes which is a likely cause of the Veteran's peripheral neuropathy.

A December 2013 emergency room record noted that the Veteran suffered from neuropathy and bilateral leg edema.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against finding a nexus between the Veteran's current peripheral neuropathy and service as there are no in-service injuries shown and the medical evidence of record suggests that the Veteran's .current peripheral neuropathy is related to either diabetes, hypertension, or a back disability.

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of peripheral neuropathy of the bilateral lower extremities in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).   Service treatment records show that the Veteran was not treated for peripheral neuropathy.  On the June 1970 report of medical history the Veteran denied any history of trick or locked knee, foot trouble, neuritis and paralysis.  Additionally, medical evidence of record shows that the Veteran did not receive treatment for symptoms of the left lower extremity until almost seventeen years after he separated from service and was not diagnosed with peripheral neuropathy until nearly forty years after separation.  Significantly, records at that time of his initial visit for symptoms in 1987 and 1988 reflect the pain, weakness and paresthesia were thought to be stemming from the low back which was reportedly injured around 1985.  Additionally, the Veteran did not claim that symptoms of his peripheral neuropathy began in (or soon after) service.  

Additionally, the record does not indicate that the Veteran received treatment for peripheral neuropathy of the bilateral lower extremities during service or that he actually received treatment for any peripheral neuropathy symptoms within the first year following service separation.  Therefore, peripheral neuropathy was not shown within the first year of discharge and the presumptions under 38 U.S.C. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Additionally, while medical evidence suggests that the Veteran's peripheral neuropathy may be related to the Veteran's diabetes, hypertension, or a back disability, as the Veteran is not service connected for diabetes, hypertension, or a back disability, the Veteran's current peripheral neuropathy is not secondary to a service-connected disability.

After a full review of the record, the weight of the evidence demonstrates that the Veteran has a current diagnosis for peripheral neuropathy of the bilateral lower extremities, but that it did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for neuropathy of the bilateral lower extremities is denied.




REMAND

In the August 2015 Board decision, the Board remanded several claims pursuant to Manlincon, including a claim for the left eye.  As noted above, the Board also referred a claim for compensation under 38 U.S.C. § 1151 for a left eye disability.  The RO issued a Statement of the Case (SOC) in October 2016 and November 2016 denying all issues on appeal.  The Veteran then filed a Form 9 indicating that he only intended to appeal his claim for a left eye disability.  

However, although the issue of entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability was referred to the AOJ, the AOJ did not issue a rating decision for that issue, but rather merely included it in the November 2016 SSOC.  However, the RO should have issued a separate rating decision for this claim as it is separate from the Veteran's claim for entitlement to service connection for a left eye disability.  A claim for compensation benefits pursuant to 38 U.S.C. § 1151, while raising an alternative means of potentially obtaining VA compensation, is not a claim for service connection.  Thus, a claim for compensation under 38 U.S.C. § 1151 is separate and distinct from a claim for compensation under the laws and regulations governing service connection claims.  See Anderson v. Principi, 18 Vet. App. 371, 377 (2004) (a claim for compensation under section 1151 constitutes a separate and distinct claim for VA benefits.).  See also Prickett v. Nicholson, 20 Vet. App. 370, 377 (2006) ("[T]he VA adjudicatory system is designed to afford both the claimant and the Government every opportunity to resolve a disagreement between the parties before resorting to a Substantive Appeal and Board adjudication")

It has been held that a Statement of the Case, even when raising new issues, is an updated statement of the Agency's position and is not an initial determination.  Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).  Therefore, as that claim for entitlement to compensation pursuant to 38 U.S.C. § 1151was never adjudicated, the RO must fully adjudicate that claim, issue an initial rating decision, and advise the Veteran of his appeal rights if the claim is not granted.

The claim of the issue of entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability is inextricably intertwined with the Veteran's claim for service connection for a left eye disability. See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As the claims are inextricably intertwined, that claim was be remanded to the RO for readjudication as well.

Accordingly, the case is REMANDED for the following action:

1. First, the RO should conduct all development and take all actions necessary to adjudicate the Veteran's claim for entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability and, if the claim is not granted, the RO should advise the Veteran of his appeal rights.

2.  Next, the RO should readjudicate the Veteran's claim for service connection for a left eye disability.  If the claim is not granted, the RO should issue a Statement of the Case and return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




